MEMO ENDORSED
Application GRANTED. Defendant East Side Rest. Group LLC
must serve its answer or otherwise respond to the complaint
on or before February 5, 2020. The initial pretrial
conference previously scheduled for February 3, 2020 is
hereby ADJOURNED to March 13, 2020, at 10:00 a.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley
Square, New York, NY. The parties are hereby ORDERED to
submit a proposed case management plan and the joint status
letter described in the Court's initial notice of pretrial
conference (Dkt. #11) on or before March 5, 2020.



Dated: January 31, 2020        SO ORDERED.
       New York, New York




                               HON. KATHERINE POLK FAILLA
                               UNITED STATES DISTRICT JUDGE
